Exhibit 10.3

NON-QUALIFIED STOCK OPTION AGREEMENT

FOR COMPANY EMPLOYEES

UNDER THE FIFTH AMENDED AND RESTATED ANSYS, INC.

1996 STOCK OPTION AND GRANT PLAN

Name of Optionee: Ajei S. Gopal

No. of Option Shares:                     

Option Exercise Price per Share: $                     [FMV on Grant Date]

Grant Date:                     , 2016

Expiration Date:                     , 2026

Pursuant to the Fifth Amended and Restated ANSYS, Inc. 1996 Stock Option and
Grant Plan, as amended through the date hereof (the “Plan”), ANSYS, Inc. (the
“Company”) hereby grants to the Optionee named above an option (the “Stock
Option”) to purchase on or prior to the Expiration Date specified above all or
part of the number of shares of Common Stock, par value $0.01 per share (the
“Stock”), of the Company specified above at the Option Exercise Price per Share
specified above subject to the terms and conditions set forth in this
Non-Qualified Stock Option Agreement (the “Agreement”) and in the Plan.
Reference is made to the Employment Agreement entered into between the Company
and the Optionee on August         , 2016 (the “Employment Agreement”).
Capitalized terms used herein and defined in the Employment Agreement shall be
defined and interpreted under the Employment Agreement. This Stock Option is not
intended to be an “incentive stock option” under Section 422 of the Internal
Revenue Code of 1986, as amended.

1. Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become vested and exercisable. Except as set forth
below, and subject to the discretion of the Committee (which is the Board or
committee thereof responsible for administering the Plan, as described in
Section 2 of the Plan) to accelerate the exercisability schedule hereunder, this
Stock Option shall be vested and exercisable with respect to the following
number of Option Shares on the dates indicated, so long as the Optionee remains
an employee of the Company or a Subsidiary on such dates:

 

Incremental Number of
Option Shares Exercisable

  

Exercisability Date

                    (25%)

                       , 2017

                    (50%)

                       , 2018

                    (75%)

                       , 2019

                 (100%)

                       , 2020



--------------------------------------------------------------------------------

Once exercisable, this Stock Option shall continue to be exercisable until the
times set forth in this Agreement and in the Plan, but in no event later than
the close of business on the Expiration Date.

2. Manner of Exercise.

(a) The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may elect to purchase some or all of the Option Shares with respect to
which this Stock Option has vested and is exercisable via the Company’s
dedicated on-line broker, or for Optionees subject to Section 16 of the Act (as
defined in Section 1 of the Plan), the broker of his or her choice.

(i) Payment of the purchase price for the Option Shares, as well as payment for
any applicable taxes withheld by the Company, is coordinated through the
Company’s dedicated on-line broker, or for Optionees subject to Section 16 of
the Act, the broker of his or her choice, and then wired directly to the Company
upon settlement.

(ii) The transfer to the Optionee on the records of the Company or of the
transfer agent of the Option Shares will be contingent upon the Company’s
receipt from the Optionee of full payment for the Option Shares, as set forth
above and any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.

(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Committee with all requirements
under applicable laws or regulations in connection with such issuance and with
the requirements hereof and of the Plan. The determination of the Committee as
to such compliance shall be final and binding on the Optionee. The Optionee
shall not be deemed to be the holder of, or to have any of the rights of a
holder with respect to, any shares of Stock subject to this Stock Option unless
and until this Stock Option shall have been exercised pursuant to the terms
hereof, the Company or the transfer agent shall have transferred the shares to
the Optionee, and the Optionee’s name shall have been entered as the stockholder
of record on the books of the Company. Thereupon, the Optionee shall have full
voting, dividend and other ownership rights with respect to such shares of
Stock.

(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.

 

2



--------------------------------------------------------------------------------

3. Termination of Employment. If the Optionee’s employment by the Company or its
subsidiaries is terminated for any reason or under any circumstances, this Stock
Option shall no longer vest or become exercisable with respect to any Option
Shares and the period within which to exercise the Stock Option may be subject
to earlier termination as set forth below.

(a) Termination Due to Death. If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Stock Option exercisable on such
date may thereafter be exercised by the Optionee’s legal representative or
legatee for a period of 12 months from the date of death or until the Expiration
Date, if earlier.

(b) Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s disability (as defined in Section 422(c)(6) of the
Code), any portion of this Stock Option exercisable on such date may be
exercised by the Optionee for a period of 12 months from the date of termination
or until the Expiration Date, if earlier. The death of the Optionee during the
12 month period provided in this Section 3(b) shall extend such period for
another 12 months from the date of death or until the Expiration Date, if
earlier. Any portion of this Stock Option that is not exercisable on the date
that the Optionee’s employment terminates by reason of disability shall
terminate immediately and be of no further force or effect.

(c) Termination for Cause. If the Optionee’s employment terminates for Cause (as
defined in the Employment Agreement), all portions of this Stock Option
outstanding on such date shall terminate immediately and be of no further force
and effect.

(d) Termination by the Company without Cause or by the Optionee for Good Reason.
If the Optionee’s employment is terminated by the Company without Cause or by
the Optionee for Good Reason (as defined in the Employment Agreement) other than
during the CIC Protection Period (as defined in the Employment Agreement), any
portion of this Stock Option exercisable on such date may be exercised by the
Optionee for the longer of (i) three months from the date of termination or
(ii) seven days after the commencement of the Company’s first open trading
window that occurs after the date of termination, but in no event later than the
Expiration Date. Any portion of this Stock Option that is not exercisable on the
date that the Optionee’s employment terminates shall terminate immediately and
be of no further force or effect 60 days after the date of termination.

(e) Other Termination. If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability or Cause, or by the
Company without Cause or the Optionee for Good Reason, and unless otherwise
determined by the Committee, any portion of this Stock Option outstanding on
such date may be exercised, to the extent exercisable on the date of
termination, for a period of three months from the date of termination or until
the Expiration Date, if earlier. Any portion of this Stock Option that is not
exercisable on the date of termination shall terminate immediately and be of no
further force or effect.

The Committee’s determination of the reason for termination of the Optionee’s
employment shall be conclusive and binding on the Optionee and his or her
representatives or legatees.

 

3



--------------------------------------------------------------------------------

4. Effect of Certain Transactions. In the case of a Transaction (as defined in
Section 3 of the Plan), this Stock Option shall be subject to Section 3(c) of
the Plan. Notwithstanding anything herein to the contrary, in the event that
this Stock Option is assumed in the sole discretion of the parties to a Change
in Control (as defined in the Employment Agreement) or is continued by the
Company and thereafter remains in effect following such Change in Control, then,
subject to the effectiveness of the Release (as described in the Employment
Agreement), this Stock Option shall be deemed vested and exercisable in full
upon the date on which the Optionee’s employment with the Company and its
subsidiaries or successor entities terminates or the date of the Change in
Control if later, if (i) such termination occurs during the CIC Protection
Period and (ii) such termination is either by the Company without Cause or by
the Optionee for Good Reason.

5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 2(b) of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

6. Transferability.

(a) Except as set forth in Section 6(b), (i) this Agreement is personal to the
Optionee, is non-assignable and, is not transferable by Optionee in any manner,
by operation of law or otherwise, other than by will or the laws of descent and
distribution and (ii) this Stock Option is exercisable, during the Optionee’s
lifetime, only by the Optionee, and thereafter, only by the Optionee’s legal
representative, beneficiary or legatee. The Optionee may designate a beneficiary
by providing written notice of the name of such beneficiary to the Company, and
may revoke or change such designation at any time by filing written notice of
revocation or change with the Company.

(b) Notwithstanding anything herein to the contrary and in accordance with
Section 14(b) of the Plan, the Optionee may transfer this Stock Option for no
consideration or value to his or her immediate family members (as defined in the
Plan), to trusts for the benefit of such family members and/or the Optionee, or
to partnerships or other legal entities in which such family members and/or the
Optionee are the only partners or members (each, a “Permitted Transferee”);
provided that such Permitted Transferee executes an acknowledgment in form and
substance satisfactory to the Company that such Permitted Transferee meets the
foregoing criteria and agrees to be bound by the terms and conditions of this
Agreement and the Plan.

7. Tax Withholding. The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Committee
for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event in accordance with Section 2 hereof.
The Company shall have the authority to cause the required tax withholding
obligation to be satisfied, in whole or in part, by withholding from shares of
Stock to be issued to the Optionee a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the required withholding amount due.

 

4



--------------------------------------------------------------------------------

8. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.

9. Non-Competition, Non-Solicitation. As additional consideration for the
issuance of this Stock Option to the Optionee, the Optionee hereby reaffirms his
obligation regarding non-competition and non-solicitation under the Employment
Agreement.

10. Section 409A of the Code. This Agreement shall be interpreted in such a
manner that the Stock Option shall be exempt from the requirements of
Section 409A of the Code.

11. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

12. Data Privacy. The Optionee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Stock Option grant
materials by and among, as applicable, the company employing the Optionee (the
“Employer”), the Company and any other Subsidiary for the exclusive purpose of
implementing, administering and managing the Optionee’s participation in the
Plan.

The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all awards
or any other entitlement to shares of Stock awarded, canceled, exercised,
vested, unvested or outstanding in the Optionee’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.

The Optionee understands that Data will be transferred to the stock plan service
provider selected by the Company, which is assisting the Company with the
implementation, administration and management of the Plan. The Optionee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Optionee’s
country. The Optionee understands that he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative. The Optionee authorizes the Company,
the stock plan service provider and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Optionee’s participation in the Plan. The Optionee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Optionee’s participation in the Plan. The Optionee understands that
he or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the

 

5



--------------------------------------------------------------------------------

consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Further, the Optionee understands that he
or she is providing the consents herein on a purely voluntary basis. If the
Optionee does not consent, or if the Optionee later seeks to revoke his or her
consent, his or her employment status or service and career with the Employer
will not be adversely affected; the only adverse consequence of refusing or
withdrawing consent is that the Company would not be able to grant the Optionee
the Stock Option or other equity awards or administer or maintain such
awards. Therefore, the Optionee understands that refusing or withdrawing his or
her consent may affect the Optionee’s ability to participate in the Plan. For
more information on the consequences of the Optionee’s refusal to consent or
withdrawal of consent, the Optionee understands that he or she may contact his
or her local human resources representative.

13. Nature of Grant. In accepting this Stock Option, the Optionee acknowledges,
understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the grant of the Stock Option is voluntary and occasional and does not
create any contractual or other right to receive future grants;

(c) all decisions with respect to future awards or other grants, if any, will be
at the sole discretion of the Company;

(d) the Stock Option and the Optionee’s participation in the Plan shall not be
interpreted as forming an employment contract with the Company;

(e) the Optionee is voluntarily participating in the Plan;

(f) the Stock Option and any shares of Stock acquired under the Plan are not
intended to replace any pension rights or compensation;

(g) the Stock Option and any shares of Stock acquired under the Plan, and the
income and value of same, are not part of normal or expected compensation for
any purpose, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or payments or
welfare benefits or similar payments;

(h) the future value of the shares of Stock underlying the Stock Option is
unknown, indeterminable, and cannot be predicted with certainty;

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Option resulting from the termination of the Optionee’s
employment relationship (for any reason whatsoever, whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Optionee is employed or the terms of the Optionee’s employment agreement, if
any);

 

6



--------------------------------------------------------------------------------

(j) unless otherwise provided in the Plan or by the Company in its discretion,
the Stock Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Stock Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Company’s Stock; and

(k) neither the Employer, the Company nor any other Subsidiary shall be liable
for any foreign exchange rate fluctuation between the Optionee’s local currency
and the United States Dollar that may affect the value of the Stock Option or of
any amounts due to the Optionee in connection with the exercise of the Stock
Option or the subsequent sale of any shares of Stock acquired upon exercise.

14. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying shares of Stock that may be acquired upon exercise of the Stock
Option. The Optionee is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

15. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

16. Amendment. Pursuant to Section 18 of the Plan, the Committee may at any time
amend or cancel any outstanding portion of this Stock Option, but no such action
may be taken that adversely affects the Optionee’s rights under this Agreement
without the Optionee’s consent.

17. Severability. If any provision(s) of this Agreement shall be determined to
be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.

 

7



--------------------------------------------------------------------------------

18. Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.

 

ANSYS, Inc. By:  

 

  Name: James E. Cashman III   Title: President and CEO

The foregoing Stock Option is hereby accepted and the terms and conditions of
this Agreement are hereby agreed to by the undersigned. Electronic acceptance of
this Stock Option pursuant to the Company’s instructions to the Optionee
(including through an online acceptance process) is acceptable.

 

Dated:  

 

   

 

      Optionee’s Signature       Optionee’s name and address:       Ajei S.
Gopal      

 

     

 

 

8